UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6702



JAMES LOUIS    WHITTLESEY, a/k/a Frank Wayne
Pehringer,

                                            Petitioner - Appellant,

          versus


CIRCUIT COURT OF MARYLAND FOR BALTIMORE
COUNTY; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,
                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-874-JFM)


Submitted:    February 12, 1998        Decided:     February 26, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Louis Whittlesey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997) and denying his motion for reconsideration. We have reviewed

the record and the district court's orders and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Whittlesey v. Circuit Court of Maryland, No. CA-97-874-JFM
(D. Md. Mar. 31 & May 6, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2